          Case 1:20-cv-03576-ER Document 64 Filed 12/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EVA XIA and PAUL PRIVITERA,
                              Plaintiffs,

                   – against –
                                                                      ORDER
65 WEST 87TH STREET HOUSING
                                                                 20 Civ. 3576 (ER)
DEVELOPMENT FUND CORPORATION,
CHRISTINE ELBERT, SAMANTHA
PINKOWITZ, ANTHONY SARMIENTO,
AND ANGELA ROJO,
                      Defendants.


Ramos, D.J.:

       On August 25, 2020 Plaintiffs served a subpoena on Defendants’ insurance claims

administrator AmTrust. Defendants filed a motion to quash this subpoena on October 2, 2020.

Doc. 47. The parties filed briefs on this issue, which were discussed at a discovery conference

dated December 16, 2020. As delineated at this conference, the Court finds that Defendants have

not met their burden to show that the following documents contained in Amtrust’s claim file, as

identified in the Declaration of Theodore Pannkoke, Doc. 50, are protected by the attorney work

product privilege. The below documents therefore must be produced to Plaintiffs:

           •   Pannkoke Decl. ¶¶ 21(a)–(f); (h)–(n); (r) and (w).

       However, Defendants have shown that other documents contained in the file are

protected by the attorney work product privilege. Moreover, Plaintiffs have not shown a

substantial need for them notwithstanding that privilege. Thus, Defendants are not required to

produce the following documents to Plaintiffs:

           •   Pannkoke Decl. ¶¶ 21(g); (o)–(q); (s)–(v); (x)–(bb).
            Case 1:20-cv-03576-ER Document 64 Filed 12/16/20 Page 2 of 2




          If Defendants have further objections to the production of Documents ¶¶ 21(a)–(f); (h)–

(n); (r) and (w), they are instructed to provide Plaintiffs with a privilege log explaining these

objections. If there are further disputes after the parties meet and confer on this issue,

Defendants may submit these documents for the Court’s in camera review.

          The Clerk of the Court is respectfully directed to terminate docket numbers 47, 51, 60

and 63.

It is SO ORDERED.


Dated:     December 16, 2020
           New York, New York

                                                                     Edgardo Ramos, U.S.D.J.




                                                  2
